United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 10, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-41088
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JESUS ISRAEL RODRIGUEZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:04-CR-2520-ALL
                       --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Jesus Israel Rodriguez appeals his conviction by a jury on

one count of possession with intent to distribute in excess of

five kilograms of cocaine and one count of importation of in

excess of five kilograms of cocaine, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(A), 952(a), 960(b)(1).   Finding no error, we

affirm.

     Rodriguez first asserts that the Government failed to prove

that the substance retrieved from the vehicle that he was driving


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-41088
                                  -2-

was cocaine.    Rodriguez’s argument is without merit because

Rodriguez signed a written stipulation in which he admitted that

the substance was, in fact, cocaine.    Whether the Government

failed to introduce the stipulation formally into evidence, which

the parties dispute, is immaterial given Rodriguez’s stipulation.

See United States v. Branch, 46 F.3d 440, 442 (5th Cir. 1995);

see also United States v. Harrison, 204 F.3d 236, 241-43 (D.C.

Cir. 2000).

     Rodriguez next contends that the district court abused its

discretion by refusing to excuse a juror for cause because she

indicated that she knew the case agent, Arturo Rocha, in high

school.   The juror indicated that this would not bias her in

favor of the Government.    We discern no abuse of discretion.

See, e.g., United States v. Flores, 63 F.3d 1342, 1357-58 (5th

Cir. 1995).    Further, although Rodriguez contends that he was

required to exhaust his peremptory challenges as a result, the

refusal to grant a challenge for cause is grounds for reversal

only if the jury that actually sat was not impartial; the use of

a peremptory challenge to remove a juror who should have been

excused for cause does not impair the defendant’s exercise of

peremptory challenges.     See United States v. Wharton, 320 F.3d

526, 535-36 (5th Cir. 2003).    Rodriguez does not contend that the

jury that actually sat was biased.    Moreover, as the Government

points out, Rodriguez did not exhaust his peremptory challenges.

In sum, Rodriguez has identified no reversible error.
                            No. 05-41088
                                 -3-

     Finally, Rodriguez argues that the district court should

have excluded evidence that Rodriguez had entered the United

States from Mexico on two prior occasions pursuant to FED. R.

EVID. 404(b).   We review the admission of Rule 404(b) evidence

for abuse of discretion.   United States v. Buchanan, 70 F.3d 818,

831 (5th Cir. 1995).

     The district court did not abuse its discretion.    The fact

that Rodriguez had crossed the border at the same location twice

before, once in a similar vehicle with a separate registration

showing a Dallas, Texas, address, and once on foot, contradicted

Rodriguez’s statements to officers that he lived and worked in

Chicago.   Thus, the evidence was relevant to the issue of guilty

knowledge.   See United States v. Ortega Reyna, 148 F.3d 540, 543

(5th Cir. 1998) (inconsistent stories and implausible

explanations are circumstantial evidence of guilty knowledge).

Given that there was no evidence that the prior acts involved

wrongdoing or criminal activity, any prejudicial effect was

minimal.   Any prejudice there may have been was further minimized

by the district court’s limiting instruction.     See United States

v. Gordon, 780 F.2d 1165, 1174 (5th Cir. 1986).

     For the foregoing reasons, the judgment of the district

court is AFFIRMED.